In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                    No. 07-18-00411-CV


                        IN RE LONNIE KADE WELSH, RELATOR


                                ORIGINAL PROCEEDING

                                     January 3, 2019

                          MEMORANDUM OPINION ON
                           MOTION FOR REHEARING
                    Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

         We denied the petition for writ of mandamus of relator Lonnie Kade Welsh due to

his failure to comply with appellate rule 52.3 and Chapter 14 of the Civil Practice and

Remedies Code. Subsequent to our opinion, Welsh filed an affidavit of indigence and a

certified copy of his inmate trust account statement. We construe the filings as a motion

for rehearing. Because Welsh has not cured the petition’s deficiencies and has not

complied with Chapter 14 by filing an affidavit describing his previous filings, we deny the

motion. See TEX. R. APP. P. 52.3; TEX. CIV. PRAC. & REM. CODE ANN. § 14.004 (West

2017).


                                                 Brian Quinn
                                                 Chief Justice